Pursuant to the recommendation of the Professional Conduct Board filed May 4,1992, and approval thereof, it is hereby ordered that L. Raymond Massucco, Esq., be suspended for four months for the reasons set forth in the Board’s findings of facts, conclusions of law, and recommended sanction attached hereto for publication as part of the order of this Court. A.O. 9, Rule 8E-.
The period of suspension shall begin on August 1,1992, and end on November 30, 1992.

Facts

1. Respondent has been a member of the Vermont Bar since 1973.
2. On December 5, 1990, respondent was convicted of two counts of knowingly failing to file Vermont income tax returns when due for 1987 and 1988, in violation of § 5894(b) of 32 Vermont Statutes Annotated.
3. Respondent also failed to file Vermont income tax returns when due for the years 1982 through 1986. He was not prosecuted for those offenses.
4. Respondent also failed to file U.S. income tax returns with the Internal Revenue Service when due for the years 1984 through 1987.
5. Respondent knew of his obligation to file income tax returns for each of these years when he failed to file.
6. Respondent knew when , he failed to file his income tax returns that such conduct was a violation of civil and criminal laws.
7. Since the criminal charges were filed against him, respondent has paid all back taxes due, including all penalties and interest, and has met all his current tax obligations under the laws of Vermont

Conclusions of Law

Based upon the facts stipulated above, respondent and bar counsel agree that respondent’s conduct violated:
DR 1~102(A)(7) (conduct adversely reflecting on respondent’s fitness to practice law).

Sanction

Respondent and bar counsel agree that the following mitigating factors are present:
1. absence of a prior disciplinary record;
2. expression of remorse;
3. full and free disclosure to bar counsel and cooperative attitude toward disciplinary proceedings;
4. good reputation;
5. imposition of other penalties.
Respondent and bar counsel also agree that the following aggravating factors are present:
1. selfish motive;
2. multiple offenses;
3. substantial experience in the practice of law.
Respondent acknowledges that the failure to file income tax returns “is not only a failure to perform a duty imposed by law on income-earning *618citizens generally, it is a breach of responsibility that tends to discredit the legal profession which the respondent, as a member of the bar, is obligated to uphold with strict fidelity.” In re Calhoun, 127 Vt. 220, 220, 245 A.2d 560, 560 (1968). Respondent accepts full responsibility for this professional misconduct.
Respondent and bar counsel recommend that the appropriate sanction in this matter is a four month suspension. See In re Knapp, 127 Vt. 222, 245 A.2d 561 (1968).